Citation Nr: 0535247	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-15 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE
Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1969.  The appellant in this matter is the veteran's 
son.   

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 decision of 
the RO.  The Board remanded the claim in March 2004 for 
further development.  

In the prior remand, the Board noted that the appellant had 
indicated he desired representation from a Service 
Organization.  In April 2004, the RO notified the appellant 
that he needed to complete and return an enclosed VA Form to 
appoint the representative.  To date, the appellant has not 
submitted a complete form; as such, he is not represented 
before the Board. 


FINDINGS OF FACT

1.  The appellant reports that he was born in December 1964, 
and that he is the son of the veteran. 

2.  The appellant submitted an Application for Education 
Benefits in February 2003.

3.  The original delimiting date for the appellant's 
eligibility for educational assistance benefits was in 
December 1990, on his 26th birthday.  He meets none of the 
criteria for an extension of the period of eligibility.   

4.  The veteran did not file a claim for service-connected 
disability and no claim for service-connected death benefits 
was ever filed.


5.  The claim of entitlement to educational assistance 
benefits lacks legal merit. 


CONCLUSION OF LAW

The requirements for eligibility for dependents' educational 
assistance benefits under Chapter 35 of Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational assistance is available to a child of a veteran 
who either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2005).

Ordinarily, a child's period of eligibility for educational 
assistance under Chapter 35 ends on his 26th birthday.  See 
38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(c), 21.3041(c), 
21.3041(d).  A modification of the eligibility period may be 
granted if the effective date of a permanent total rating of 
the veteran-parent, or the date of notification to the 
veteran-parent of such rating, occurs between the child's 
18th and 26th birthdays, or if the veteran-parent died 
between the child's 18th and 26th birthdays.  

The appellant contends that the veteran was in receipt of 
disability compensation.  In support of his claim, the 
appellant submitted a copy of a statement signed by the 
veteran at the time of his discharge from active duty in 
which it was noted that the veteran was being discharged by 
reason of physical disability.  The Board notes that the 
statement also indicates that the veteran had been advised of 
his rights to submit a claim for benefits, but had decided 
not to do so at that time.  

In this case, the veteran did not file a claim for service-
connected disability benefits and no claim for service-
connected death benefits has ever been filed.  Thus, the 
basic criteria for eligibility have not been met.  

In addition, the Board points out that the appellant's period 
of eligibility had ended prior to the time he submitted an 
application for benefits.  On the Application for Education 
Benefits submitted in February 2003, the appellant reported 
his date of birth as December 18, 1964.  Thus, at the time of 
application, the appellant was 39 years old.  Accordingly, he 
could not be considered an "eligible person" entitled to 
receive education benefits.  38 U.S.C.A. § 3501(a)(1); 38 
C.F.R. § 21.3021.  

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159.  In this case, the Board observes that the 
facts relevant to a complete evaluation of the claim, 
primarily the appellant's date of birth, are not in dispute.  
Thus, there is no legal basis for the appellant's claim, and 
section 5103(a) notice was not required.  VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Nonetheless, the Board notes that the appellant was notified 
-- in the May 2003 statement of the case, the May 2004 
supplemental statement of the case, and correspondence from 
the RO -- as to the laws and regulations governing 
entitlement to the benefit sought, the evidence considered, 
and the reasons and bases for the determination.  The Board 
notes that the appellant has not identified any additional 
evidence or argument that should be considered in the 
adjudication of this claim.  

Because the appellant does not meet the basic criteria under 
the law for eligibility for educational assistance benefits, 
the law is dispositive without regard to any other facts in 
the case.  There is no additional information or evidence 
that could be obtained to substantiate the claim.  Where the 
law is dispositive, the claim must be denied on the basis of 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Thus, the appellant is not prejudiced by the 
Board's consideration of the claim on the merits.  The appeal 
for educational assistance benefits under Chapter 35 must be 
denied as a matter of law. 


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


